15-3719
     Holmes v. Romeo Enterprises, LLC

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 30th day of June, two thousand sixteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                GUIDO CALABRESI,
 8                REENA RAGGI,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       FRANKIE HOLMES,
13                Plaintiff-Appellant,
14
15                    -v.-                                               15-3719
16
17       ROMEO ENTERPRISES, LLC
18                Defendant-Appellee.
19       - - - - - - - - - - - - - - - - - - - -X
20
21       FOR APPELLANT:                        Abdul K. Hassan, Abdul Hassan
22                                             Law Group, PLLC, Queens Village,
23                                             New York.
24
25       FOR APPELLEE:                         Sanjeeve K. DeSoyza, Bond,
26                                             Schoeneck & King, PLLC, Albany,
27                                             New York.
28

                                                  1
 1        Appeal from an order of the United States District
 2   Court for the Southern District of New York (Briccetti, J.).
 3
 4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 5   AND DECREED that the appeal is DISMISSED for lack of
 6   appellate jurisdiction.
 7
 8        Frankie Holmes appeals from an order of the United
 9   States District Court for the Southern District of New York
10   (Briccetti, J.), granting Romeo Enterprises, LLC’s motion to
11   transfer venue. We assume the parties’ familiarity with the
12   underlying facts, the procedural history, and the issues
13   presented for review.
14
15        We lack appellate jurisdiction over an order granting a
16   motion to transfer venue, given the stringent standards
17   governing the collateral order doctrine. Our “review of the
18   disposition of the transfer motion may delay a decision on
19   the merits and so defeat the manifest statutory objective of
20   making litigation quicker and less expensive.” A. Olinick &
21   Sons v. Dempster Bros., Inc., 365 F.2d 439, 443 (2d Cir.
22   1966).
23
24        For the foregoing reason, and finding no merit in
25   Holmes’s other arguments, we hereby DISMISS the appeal for
26   lack of jurisdiction.
27
28
29                              FOR THE COURT:
30                              CATHERINE O’HAGAN WOLFE, CLERK
31




                                  2